In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-475V
                                     Filed: August 23, 2016
                                          Unpublished

****************************
ALLEN O. CABANSAG,                       *
                                         *
v.                                       *
                    Petitioner,          *      Ruling on Entitlement; Concession;
                                         *      Diphtheria, Tetanus, acellular Pertussis
                                         *      (“DTaP”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                      *      Related to Vaccine Administration
AND HUMAN SERVICES,                      *      (“SIRVA”); Special Processing Unit
                                         *      (“SPU”)
                    Respondent.          *
                                         *
****************************
Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On April 14, 2016, Allen O. Cabansag (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
suffered a right shoulder injury following the administration of the diphtheria, tetanus,
and acellular pertussis (“DTaP”) vaccine on February 28, 2014. Petition at 1. Petitioner
further alleges that he has not brought a civil action or received a settlement for his
injuries alleged as vaccine caused. Id. at ¶¶ 35-36. The case was assigned to the
Special Processing Unit of the Office of Special Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 8, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report3
at 1. Specifically, respondent “opines that petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”) . . . [and] was caused-in-fact
by the Tdap vaccination administered in his right arm on February 28, 2014.” Id. at 4.
Respondent further agrees that “based on the current record, petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                       s/Nora Beth Dorsey
                                       Nora Beth Dorsey
                                       Chief Special Master




3Respondent filed the Rule 4(c) Report in conjunction with a Proffer, titling the document
“RESPONDENT’S RULE 4(c) REPORT AND PROFFER ON AWARD OF COMPENSATION.”


                                                  2